[termloansyndicated300mfi001.jpg]
EXECUTION VERSION [[3672294]] FIRST AMENDMENT dated as of September 12, 2017
(this “Amendment”) to the CREDIT AGREEMENT dated as of January 5, 2016 (as in
effect immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”), among PITNEY BOWES INC., a corporation duly organized and validly
existing under the laws of the State of Delaware, the BANKS party thereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. WHEREAS, the Banks have
extended credit to the Borrower under the Credit Agreement on the terms and
subject to the conditions set forth therein; and WHEREAS, the parties hereto
have agreed to amend the Credit Agreement as set forth herein. NOW, THEREFORE,
in consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows: SECTION 1. Defined
Terms. Capitalized terms used but not otherwise defined herein (including in the
recitals hereto) have the meanings assigned to them in the Credit Agreement.
SECTION 2. Initial Amendments to Credit Agreement. Effective on the Initial
Effective Date (as defined below), the Credit Agreement is amended as follows:
(a) The following new definitions are inserted in their proper alphabetical
positions in Section 1.01 of the Credit Agreement: “2017 Term Loan Agreement”
shall mean a credit agreement providing for term loans in an initial aggregate
principal amount of up to $200,000,000 entered into by the Company in connection
with the Neutron Acquisition, as amended from time-to-time. “Bail-In Action”
shall mean, as to any EEA Financial Institution, the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” shall mean,
with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail- In Legislation Schedule. “EEA Financial Institution”
shall mean (a) any institution established in any EEA Member Country that is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country that is a parent of an institution
described in clause (a) of this definition, or (c) any institution



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi002.jpg]
[[3672294]] established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” shall mean any of
the member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “EU Bail-In Legislation Schedule” shall mean the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. “Neutron” shall mean NGS
Holdings, Inc., a Delaware corporation. “Neutron Acquisition” shall mean the
acquisition by the Borrower, directly or indirectly, pursuant to the terms of
the Neutron Acquisition Agreement, of all or substantially all the equity
interests of Neutron for “Merger Consideration” (as defined in the Neutron
Acquisition Agreement) consisting of cash. “Neutron Acquisition Agreement” shall
mean that certain Agreement and Plan of Merger dated as of September 6, 2017,
among the Borrower, Neutron Acquisition Corp., NGS Holdings, Inc. and Littlejohn
Fund IV, L.P., together with all schedules, exhibits and disclosure letters
related thereto. “Neutron Acquisition Closing Date” shall mean the date on which
the Neutron Acquisition is consummated. “Neutron Acquisition Transactions” shall
mean the Neutron Acquisition, together with the other financing transactions
related to the Neutron Acquisition (including the redemption of the Borrower’s
4.75% Medium Term Notes due 2018 and any redemptions or repayments by the
Borrower of existing Indebtedness of Neutron or any of its subsidiaries made in
connection with the Neutron Acquisition) and the payment of fees and expenses
incurred in connection with the foregoing. “NYFRB” shall mean the Federal
Reserve Bank of New York. “NYFRB Rate” shall mean, for any day, the greater of
(a) the Federal Funds Effective Rate in effect on such day and (b) the Overnight
Bank Funding Rate in effect on such day (or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
shall mean the rate for a federal funds transaction quoted at 11:00 a.m., New
York City time,



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi003.jpg]
[[3672294]] on such day received by the Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. “Overnight Bank Funding Rate” shall
mean, for any day, the rate comprised of both overnight federal funds and
overnight Eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Revolver” shall mean the Credit Agreement dated as of January 6, 2015, as
amended from time to time, among the Borrower, the subsidiary borrowers party
thereto, the banks party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. “Write-Down and Conversion Powers” shall mean, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. (b) The definition of
“Base Rate” in Section 1.01 of the Credit Agreement is amended by replacing each
instance of the term “Federal Funds Rate” therein with the term “NYFRB Rate”.
(c) The definition of “Federal Funds Rate” in Section 1.01 of the Credit
Agreement is amended to read as follows: ““Federal Funds Rate” shall mean, for
any day, the rate calculated by the NYFRB based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the NYFRB as the federal funds effective
rate; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.” (d) The definition of
“Total Adjusted Debt” in Section 1.01 of the Credit Agreement is amended by
adding the following proviso at the end thereof: “; provided that at all times
prior to (but not after) the earlier to occur of (i) the Neutron Acquisition
Closing Date and (ii) in the event that the Neutron Acquisition Agreement
terminates or expires for any reason other than the consummation of the Neutron
Acquisition, the date that is 45 days after the date of such termination or
expiration, Total Adjusted Debt shall exclude the amount, up to aggregate amount
of $825,000,000, of any Indebtedness issued



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi004.jpg]
[[3672294]] or incurred by the Borrower and/or any of its Subsidiaries to
finance the Neutron Acquisition Transactions” (e) Section 7 of the Credit
Agreement is amended by inserting the following new Section 7.13 immediately
following Section 7.12: “7.13 EEA Financial Institutions. None of the Borrower
or its Subsidiaries is an EEA Financial Institution.” (f) The first sentence of
Section 8.04 of the Credit Agreement is amended by inserting immediately prior
to the word “except” the words “or engage in any Securitization Transaction”.
(g) Clause (k) of Section 8.04 of the Credit Agreement is amended to read as
follows: “(k) Securitization Transactions in which fair equivalent value is
received for accounts receivable or chattel paper sold thereunder and any Liens
deemed to exist in connection therewith; provided, that the sum, without
duplication, of (i) the principal amount of all Securitization Transactions
permitted by this clause (k), (ii) the aggregate principal amount of all
Indebtedness incurred in reliance on the last sentence of this Section 8.04 and
(iii) the aggregate principal amount of all Indebtedness incurred in reliance on
the last sentence of Section 8.08, does not exceed, at the time of and after
giving effect to any transfer of accounts receivable or other assets or rights
pursuant to any such Securitization Transaction, 10% of Consolidated Net
Tangible Assets of the Borrower and its Domestic Subsidiaries;” (h) Section 8.04
of the Credit Agreement is amended by inserting the following new clause (n)
immediately after clause (m); “(n) Liens securing obligations of the Borrower
and its Subsidiaries under the Revolver and the 2017 Term Loan Agreement;
provided, that the obligations of the Borrower and its Subsidiaries under this
Agreement are simultaneously secured on an equal and ratable basis under
documentation approved in writing by the Administrative Agent (such approval not
to be unreasonably withheld, delayed or conditioned).” (i) The first sentence of
the final paragraph of Section 8.04 of the Credit Agreement is amended and
restated to read as follows: “Notwithstanding the foregoing provisions of this
Section, the Borrower and its Domestic Subsidiaries may create, incur, assume or
suffer to exist Liens (in addition to those permitted under the preceding
clauses (a) through (n)) securing Indebtedness in an aggregate principal amount
which, together with the sum, without duplication, of (A) the principal amount
of all Securitization Transactions permitted by clause (k) of the foregoing
provisions and (B) the aggregate principal amount of all Indebtedness incurred
in reliance on the last sentence of



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi005.jpg]
[[3672294]] Section 8.08, does not exceed, at the time of and after giving
effect to any incurrence of such Liens or Indebtedness or any transfer of
accounts receivable or other assets or rights pursuant to any such
Securitization Transaction, 10% of Consolidated Net Tangible Assets of the
Borrower and its Domestic Subsidiaries.” (j) The following new Section 8.08 is
inserted immediately after Section 8.07 of the Credit Agreement: “8.08.
Indebtedness of Subsidiaries. The Borrower will not permit any of its
Subsidiaries to create, incur, assume or suffer to exist any Indebtedness or any
preferred stock or other preferred equity interests other than: (a) Indebtedness
in existence on the date hereof and listed on Schedule 8.08 hereto and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension, except by an amount equal to any premium or
other amount paid, and fees and expenses incurred, in connection therewith; (b)
Indebtedness of any Subsidiary to the Borrower or any other Subsidiary; (c)
Indebtedness of any Person that becomes a Subsidiary of the Borrower (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder), or Indebtedness of any Person
that is assumed by any Subsidiary in connection with an acquisition of assets by
such Subsidiary, in each case, after the date hereof; provided that such
Indebtedness is in existence at the time such Person becomes a Subsidiary of the
Borrower (or is so merged or consolidated) or such assets are acquired and is
not created in anticipation thereof, and any refinancings, refundings, renewals
or extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to any premium or other amount paid, and fees and
expenses incurred, in connection therewith; (d) Indebtedness of any Subsidiary
incurred to finance the acquisition, construction or improvement of any real
and/or tangible personal Property acquired, constructed or improved by such
Subsidiary, including Capital Lease Obligations; provided that such Indebtedness
is incurred prior to or within one year after such acquisition or the completion
of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such real and/or tangible personal Property, and any refinancings, refundings,
renewals, amendments or extensions thereof, provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to any premium or other amount
paid, and fees and expenses incurred, in connection



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi006.jpg]
[[3672294]] therewith; (e) (i) Guarantees by Subsidiaries of obligations of the
Borrower and its Subsidiaries under the Revolver and the 2017 Term Loan
Agreement; provided, that the obligations of the Borrower and its Subsidiaries
under this Agreement are simultaneously guaranteed by such Subsidiaries under
documentation approved in writing by the Administrative Agent and (ii)
Guarantees of Indebtedness of any Subsidiary to the extent such Indebtedness is
otherwise permitted under this Agreement; (f) Indebtedness of any Subsidiary of
the Borrower as an account party in respect of letters of credit backing
obligations that do not constitute Indebtedness; (g) Indebtedness of
Subsidiaries deemed to exist in connection with Securitization Transactions
otherwise permitted pursuant to Section 8.04(k); and (h) Indebtedness arising in
connection with customary cash management services and from the honoring by a
bank or financial institution of a check, draft or similar instrument drawn
against insufficient funds, in each case in the ordinary course of business.
Notwithstanding the foregoing provisions of this Section, the Borrower’s
Subsidiaries may create, incur, assume or suffer to exist Indebtedness (in
addition to that permitted under the preceding clauses (a) through (f)) in an
aggregate principal amount which, together with the sum, without duplication, of
(i) the principal amount of all Securitization Transactions permitted by Section
8.04(k) and (ii) the aggregate principal amount of all Indebtedness incurred in
reliance on the last sentence of Section 8.04, does not exceed, at the time of
and after giving effect to any incurrence of such Indebtedness, 10% of
Consolidated Net Tangible Assets of the Borrower and its Domestic Subsidiaries.”
(k) Section 11 of the Credit Agreement is amended by inserting the following new
Section 11.15 immediately following Section 11.14 of the Credit Agreement:
“11.15 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable:



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi007.jpg]
[[3672294]] (i) a reduction in full or in part or cancelation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.” (l) Schedule 8.08 attached to this
Amendment is added as a new Schedule 8.08 to the Credit Agreement. SECTION 3.
Acquisition Amendments to Credit Agreement. Effective on the Acquisition
Effective Date (as defined below), the Credit Agreement is amended as follows:
(a) The following new definition is inserted in its proper alphabetical position
in Section 1.01 of the Credit Agreement: “Leverage Ratio” shall mean, on the
last day of any fiscal quarter, the ratio of (a) Total Adjusted Debt on such day
to (b) Adjusted Consolidated EBITDA for the period of four consecutive fiscal
quarters then ended. (b) Section 8.07 of the Credit Agreement is amended to read
as follows: “8.07. Financial Covenant. The Borrower will not permit the Leverage
Ratio to exceed (a) as of the last day of the fiscal quarter during which the
Neutron Acquisition Closing Date shall occur and each subsequent fiscal quarter
ending after the Neutron Acquisition Closing Date and on or prior to September
30, 2018, 4.50 to 1.00, or (b) as of the last day of any other fiscal quarter,
3.50 to 1.00.” SECTION 4. Representations and Warranties. To induce the other
parties hereto to enter into this Amendment, the Borrower represents and
warrants to each of the Banks and the Administrative Agent that: (a) this
Amendment has been duly authorized, executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and (b) the representations and warranties made
by the Borrower in Section 7 of the Credit Agreement are true and complete on
and as of the Initial Effective Date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date) with the same force and effect as if made on and as of such date;
provided, however, that for purposes of this Section 4, the dates in the last
sentence of Section 7.02 of the Credit Agreement and in Section 7.03 of the
Credit Agreement shall be deemed to be December 31 of the year for



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi008.jpg]
[[3672294]] which the Borrower shall most recently have filed an Annual Report
on Form 10-K with the Securities and Exchange Commission prior to the Initial
Effective Date. SECTION 5. Effectiveness. (a) The amendments provided for in
Section 2 of this Amendment shall become effective on the first date on which
each of the following conditions is satisfied (the “Initial Effective Date”):
(i) this Amendment shall have been executed by the Majority Banks and the
Administrative Agent shall have received a counterpart hereof executed by the
Borrower; (ii) the Administrative Agent shall have received a certificate, dated
the Initial Effective Date, of a senior officer of the Borrower to the effect
that (i) no Default has occurred and is continuing as of the Initial Effective
Date and (ii) the representations and warranties made by the Borrower in Section
7 of the Credit Agreement (in each case, as amended hereby and as adjusted by
Section 4 hereof) are true and complete on and as of the Initial Effective Date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) with the same force and
effect as if made on and as of such date; (iii) the Administrative Agent shall
have received a written opinion (which may be an opinion of internal counsel for
the Borrower) addressed to the Administrative Agent and the Banks and dated the
Initial Effective Date as to the due authorization and enforceability of this
Amendment and the Credit Agreement as amended hereby; (iv) the Borrower shall
have paid all fees payable by it under Section 6 hereof; and (v) the
Administrative Agent shall have received reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement or Section 7 hereof. (b) The amendments provided for in
Section 3 of this Amendment shall become effective on the first date on which
each of the following conditions is satisfied (the “Acquisition Effective
Date”): (i) the Initial Effective Date shall have occurred; and (ii) the Neutron
Acquisition Closing Date shall have occurred, and the Administrative Agent shall
have received a certificate, dated the Acquisition Effective Date, of a senior
officer of the Borrower to that effect. SECTION 6. Fees. The Borrower agrees to
pay to the Administrative Agent, for the account of each Bank party hereto, an
amendment fee equal to 0.05% of the aggregate



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi009.jpg]
[[3672294]] amount of such Bank’s outstanding Term Loans on the Initial
Effective Date, which fee will be due and payable on the Initial Effective Date.
SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP. SECTION 8. Effect of Amendment.
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Banks or the Administrative Agent under the Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein. This
Amendment shall constitute a Loan Document. On and after the Amendment Effective
Date, any reference to the Credit Agreement contained in the Loan Documents
shall mean the Credit Agreement as modified hereby. SECTION 9. Counterparts.
This Amendment may be executed in counterparts, all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. SECTION 10. Governing Law. THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi010.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi011.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi012.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi013.jpg]
LENDER SIGNATURE PAGE TO PITNEY BOWES INC. FIRST AMENDMENT TO CREDIT AGREEMENT
Name of Institution: Mizuho Bank, Ltd. Name: ~ a t,~~. ~' ~.,~,`.' Title:
~(uwn~,;Lr ~j•Y<~~,~ [Signature Page to First Amendment (Term Loan)]



--------------------------------------------------------------------------------



 
[termloansyndicated300mfi014.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi015.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi016.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi017.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi018.jpg]




--------------------------------------------------------------------------------



 
[termloansyndicated300mfi019.jpg]
SCHEDULE 8.08 Existing Subsidiary Indebtedness None.



--------------------------------------------------------------------------------



 